FILED
                            NOT FOR PUBLICATION
                                                                            MAY 27 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SALVADOR URBINA-ALVAREZ, AKA                     No.   16-70631
Isidro Venegas De Los Angeles, AKA
Isidro De Los Angeles Venegas,                   Agency No. A078-099-986

              Petitioner,
                                                 MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 10, 2022
                               Pasadena, California

Before: McKEOWN and IKUTA, Circuit Judges, and DANIELS,** District Judge.

      The petitioner, who is referred to by both parties as “Venegas,” claims that

the Board of Immigration Appeals (“BIA”) erred in upholding the decision of an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable George B. Daniels, United States District Judge for the
Southern District of New York, sitting by designation.
immigration judge (“IJ”) because the IJ violated Venegas’s due process rights. We

have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      We reject Venegas’s argument that the IJ violated Venegas’s statutory right

to counsel under 8 U.S.C. § 1362, which is the basis of Venegas’s first due process

claim. The IJ “inquire[d] specifically as to whether petitioner wishe[d] to continue

without a lawyer,” Tawadrus v. Ashcroft, 364 F.3d 1099, 1103 (9th Cir. 2004), by

asking Venegas multiple times, and in two separate proceedings, whether Venegas

wanted to continue without representation. And the IJ “receive[d] a knowing and

voluntary affirmative response,” id., from Venegas, who consistently chose to

continue pro se. Because the IJ did all that was required to obtain Venegas’s

knowing and voluntary waiver of his statutory right to counsel, Venegas did not

suffer any violation of his due process rights. See id.; see also Biwot v. Gonzales,

403 F.3d 1094, 1100 (9th Cir. 2005). Contrary to Venegas’s argument, the IJ had

no obligation in this context to engage in a colloquy designed to protect a criminal

defendant’s Sixth Amendment rights. Cf. United States v. Balough, 820 F.2d

1485, 1487–88 (9th Cir. 1987).

      Venegas’s second argument, that the IJ erred by failing to advise him of

certain information and rights pursuant to 8 C.F.R. § 1240.10(a), is belied by the

record. The IJ advised Venegas of his right to representation, as explained above.


                                          2
See Id. § 1240.10(a)(1). Venegas was also advised of “the availability of pro bono

legal services,” as he was provided a list of organizations and attorneys which

provide free legal services at the time he was personally served with the Notice to

Appear. Id. § 1240.10(a)(2). Further, the IJ informed Venegas of relevant

evidentiary rights and procedures, id. § 1240.10(a)(4), and indeed, Venegas was

able to submit a wide range of documents and evidence on appeal. Because the IJ

did not violate any of his obligations under § 1240.10(a), Venegas did not suffer

any violation of his due process rights.1

      PETITION DENIED.




      1
         Venegas waived any challenge as to other duties arising under § 1240.10(a)
by failing to distinctly raise such challenges in his opening brief. See, e.g., Ent.
Rsch. Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211, 1217
(9th Cir. 1997).
                                            3